United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
      ___________

      No. 06-3081
      ___________

Gary V. Reilly, Jr.                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri and
Jack Merritt; Bill Hedrick,              * Petition for Writ of Mandamus.
                                         *
             Appellees.                  *
                                         * [UNPUBLISHED]
      ___________                        *
                                         *
      No. 06-3750                        *
      ___________                        *
                                         *
In re: Gary V. Reilly, Jr.,              *
                                         *
             Petitioner.                 *
                                    ___________

                               Submitted: September 7, 2007
                                  Filed: September 24, 2007
                                   ___________

Before MURPHY, BENTON, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.
       Missouri pretrial detainee Gary Reilly appeals the district court’s1 denial of his
motions for injunctive relief, to add defendants, and for appointment of a special
master. Reilly also moves in this court for permission to appeal in forma pauperis
(IFP), for injunctive relief, and for appointment of a special master, and has petitioned
for a writ of mandamus to “re-open” his district court case.

       We grant Reilly IFP status, leaving fee collection to the district court. See
Henderson v. Norris, 129 F.3d 481, 484-85 (8th Cir. 1997) (per curiam). As to the
merits, we lack jurisdiction to consider the appeal from the district court’s denial of
Reilly’s motion to add defendants. See 28 U.S.C. §§ 1291, 1292(a)(1), (b); Liddell
v. Bd. of Educ., 693 F.2d 721, 726 (8th Cir. 1981) (appellate jurisdiction was lacking
to review denial of motion to amend complaint). Likewise, we lack jurisdiction over
the appeal from the district court’s denial of a special master. See Coopers & Lybrand
v. Livesay, 437 U.S. 463, 468 (1978) (collateral-order doctrine); cf. Grilli v. Metro.
Life Ins. Co., 78 F.3d 1533, 1538 (11th Cir. 1996) (order referring matter to special
master is not appealable as final order under § 1291).

        As for the denial of Reilly’s motion for injunctive relief, over which we do have
jurisdiction, see 28 U.S.C. § 1292(a)(1), we find that the district court did not abuse
its discretion, clearly err, or commit any legal error in concluding that the balance of
the pertinent factors favors denial of the requested injunction. See Manion v. Nagin,
255 F.3d 535, 538 (8th Cir. 2001) (standard of review); Dataphase Sys., Inc.v. C L
Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en banc) (factors). We therefore affirm
the denial of the motion for injunctive relief. See 8th Cir. R. 47B.

      Accordingly, we grant IFP status; we affirm the denial of the motion for
injunctive relief; and we deny Reilly’s pending motions for injunctive relief and for


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                          -2-
appointment of a special master. We also deny Reilly’s mandamus petition, because
Reilly’s action is still pending in the district court.
                          ______________________________




                                       -3-